UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    X



EDWARD D. JACOBS,III,                                       MEMORANDUM AND ORDER
                                                            19-CV-5980(AMD)
                       Plaintiff,
                                                                              FIlFl ■'
               -against-                                                  IN CLER^^roFHcif
                                                                      us DISTRICT C;:)URT E.C.N.V.
NEW YORK STATE CORRECTIONS &                                          ^ rpn td yr.
COMMUNITY SUPERVISION; SPO DIXON;                                            *
S.P.O RUSSELL; S.P.O SANDERS; P.O.
GRAVES; P.O. JOHNSON; P.O. KNOWINGS;                                  BROOKLYN OFFICE
P.O. MARTINEZ; P.O. J. RICHARDS; P.O.
SUITE; P.O. TURNBULL; P.O. WILLIAMS;
ZAIRE MADDOX,

                       Defendants.
                                                        X

ANN M. DONNELLY, United States District Judge:

       On October 18, 2019, the pro se plaintiff, Edward D. Jacobs III, currently incarcerated at

Watertown Correctional Facility, filed this Section 1983 action against the New York State

Department of Corrections & Community Supervision ("DOCCS"), parole officers and

supervisors at the facility, and Zaire Maddox, another inmate. (ECF No. 1.) On December 30,

2019, the plaintiff asked thatI appoint pro bono counsel, and on January 6, 2020, he filed his

second amended complaint. (ECF Nos. 7, 9.) Igrant the plaintiffs request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 and deny his request for pro bono counsel. For the

reasons that follow,I dismiss his second amended complaint, but grant him thirty days from the

date of this order to file a third amended complaint.
                                            BACKGROUND


        The plaintiff is incarcerated in state prison on a parole violation. (EOF No.9 at 4.) He

alleges that parole officers and supervisors harassed him with hate speech in the form of"race

baiting, gay bashing and sexual innuendos," which motivated Zaire Maddox,another inmate,to

assault him on September 23, 2018. {Id. at 11.) The plaintiff seeks money damages and

injunctive relief"against the totality ofracially disparaging, homophobic and sexual

discrimination-based practices and conditions ofDOCCS parole supervision." {Id. at 2.) I

construe the plaintiffs allegations as asserting Section 1983 claims for inadequate conditions of

confinement and a failure to protect.

                                      STANDARD OF REVIEW

        Because the plaintiff is proceeding pro se, I evaluate his pleadings by "less stringent

standards than formal pleadings drafted by lawyers." Hughes v. Rowe,449 U.S. 5,9(1980);

accord Erickson v. Pardus,551 U.S. 89,94(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir.

2009).^ Nevertheless, his complaint must plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007). "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662,678 (2009). While "detailed factual allegations" are not required,"[a] pleading

that offers Tabels and conclusions' or 'a formulaic recitation ofthe elements of a cause of action

will not do.'" Iqbal,556 U.S. at 678(quoting Twombly,550 U.S. at 555). Similarly, a




^ "This is especially true when dealing with pro se complaints alleging civil rights violations." Weixel v.
 Bd. ofEduc. ofCity ofNew York, 287 F,3d 138, 146(2d Cir. 2002)(citation omitted).
complaint fails to state a claim "if it tenders 'naked assertion[s]' devoid of'further factual

enhancement.'" Iqbal,556 U.S. at 678(quoting Twombly,550 U.S. at 557).

        Furthermore,28 U.S.C. § 1915(e)(2)(B), which allows poor plaintiffs to file lawsuits

without paying the usual filing fee, requires a district court to dismiss a case when the action "(i)

is frivolous or malicious;(ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B). An action is frivolous when "the factual contentions are clearly baseless, such as

when allegations are the product of delusion or fantasy." Livingston v. Adirondack Beverage

Co., 141 F.3d 434,437(2d Cir. 1998)(internal quotation marks and citation omitted). "[A]

finding offactual frivolousness is appropriate when the facts alleged rise to the level ofthe

irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

contradict them." Denton v. Hernandez,504 U.S. 25, 33(1992).

                                           DISCUSSION


  I.   Improper Parties

       Section 1983 "is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts ofthe United States Constitution and federal

statutes that it describes." OstrosM v. Town ofSouthhold,443 F. Supp. 2d 325,335(E.D.N.Y.

2006)(citing Baker v. McCollan,443 U.S. 137,145 n.3 (1979)). The conduct about which the

plaintiff complains must(a) be attributable at least in part to action under the color ofstate law,

and (b)deprive the plaintiff ofa right guaranteed under the Constitution ofthe United States. Id.

(citing Snider v. Dylag, 188 F.3d 51,53(2d Cir. 1999)(citation omitted)).

       The first problem with the complaint is that it names two parties that caimot be sued

under Section 1983—^the New York State DOCCS and an inmate, Zaire Maddox. The Eleventh
Amendment bars suit against the New York State DOCCS because it is an arm ofthe state.

"[A]s a general rule, state governments may not be sued in federal court unless they have waived

their Eleventh Amendment immunity or unless Congress has abrogate[d] the states' Eleventh

Amendment immunity when acting pursuant to its authority under Section 5 ofthe Fourteenth

Amendment." Gollomp v. Spitzer, 568 F.3d 355, 366(2d Cir. 2009)(internal quotation marks

and citation omitted). As an arm ofNew York State, the New York DOCCS enjoys Eleventh

Amendment immunity, and must be dismissed from this action. See Morgan v. N.Y. State Dep't

ofCorr. & Cmty. Servs., No. 19-CV-4121,2019 WL 5552349, at *2(S.D.N.Y. Oct. 28,2019)

("DOCCS,as an arm ofthe state, stands in the same position as the State ofNew York.")

(internal quotation marks and citations omitted).

        The plaintiffs fellow inmate, Zaire Maddox,cannot be sued under Section 1983 because

he is a private person, not a state actor. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.40,49-

50(1999)("[T]he under-color-of-state law element of§ 1983 excludes from its reach merely

private conduct, no matter how discriminatory or wrongful.")(quotations omitted). Accordingly,

the complaint is dismissed as to the New York State DOCCS and Zaire Maddox.

 11.    Inadequate Pleading

        The plaintiffs amended complaint does not contain enough facts to state a Section 1983

claim for inadequate conditions ofconfinement or a failure to protect.

        First, the amended complaint does not sufficiently describe the unconstitutional acts,

except to say that they were in the form of"hate speech." The plaintiff must provide more

factual detail about which individual defendants used or participated in the hate speech, what the

defendants said to him and when they said it, and how the speech induced Zaire Maddox to

attack the plaintiff.
        Second, although the plaintiff names parole officers and supervisors as defendants, he

does not explain what each ofthem did to violate his constitutional rights. "It is well settled in

this Circuit that personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983." Farid v. Ellen^ 593 F.3d 233,249(2d Cir.

2010)(citations omitted). Furthermore, a supervisory official will not be found liable under

Section 1983 simply by virtue of his "high position of authority." Villafane v. Sposato, No. 16-

CV-3674,2017 WL 4179855, at *12,(S.D.N.Y. Aug. 22,2017)                       Al-Jundi v. Estate of

Rockefeller, 885 F.2d 1060, 1065(2d Cir. 1989)(citations omitted)), report and recommendation

adopted, 2017 WL 4157220(E.D.N.Y. Sept. 15, 2017). Rather, a plaintiff in a Section 1983

action must show that the supervisor was personally involved in a constitutional violation by:

(1)directly participating in the violation;(2)failing to remedy the wrong after it comes to his

attention;(3)creating a policy or custom under which unconstitutional practices occur, or

allowing the continuation ofsuch custom and policy;(4)being grossly negligent in supervising

subordinates who committed the wrongful acts; or(5)failing to act on information indicating

that imconstitutional acts are occurring. See Colon v. Coughlin,58 F.3d 865,873(2d Cir. 1995);

see also Hernandez v. Keane, 341 F.3d 137, 144(2d Cir. 2003)("[S]upervisor liability in a §

1983 action depends on a showing ofsome personal responsibility, and cannot rest on

respondeat superior.'^).

        Finally,"'[i]t is well settled law in this Circuit that 42 U.S.C. § 1983 is not designed to

rectify harassment or verbal abuse.'" Crandell v. Ross, No. 19-CV-6552,2020 WL 134576, at

*3(W.D.N.Y. Jan. 13,2020)(quoting Carl v. Dirie, No. 09-CV-724,2010 WL 3338566, at *7

(N.D.N.Y. Mar. 29,2010)(internal citations omitted)). "Allegations of verbal harassment that

do not result in a sufficiently serious injury do not rise to the level of[a constitutional
violation]," Jackson v. Moochie, No. 19-CV-1057, 2019 WL 6486119, at *6(D. Conn. Dec. 3,

2019)(citing Purcell v. Coughlin, 790 F.2d 263,265(2d Cir. 1986)("name calling" an

incarcerated plaintiff did not amount to a constitutional violation)). Accordingly,the plaintiff

must provide facts demonstrating how the defendants' verbal abuse caused Maddox to assault

him,


III.    Motion to Appoint Counsel

       The motion to appoint counsel is denied without prejudice. There is no right to counsel

in a civil case. Leftridge v. Conn. State Trooper Officer #1283,640 F,3d 62,68-69(2d Cir,

2011), The Court cannot compel an attorney to take a civil case free of charge. Mallard v.

United States District Court,490 U.S. 296,298(1989), The court can do no more than exercise

its discretion to "request an attorney to represent any person unable to afford counsel," 28

U.S.C. § 1915(e)(1),

       A court deciding whether to ask a lawyer to take a case without being paid "should first

determine whether the indigent's position seems likely to be ofsubstance" and, if so,"the court

should then consider the indigent's ability to investigate the crucial facts, whether conflicting

evidence implicating the need for cross-examination will be the major proof presented to the fact

finder, the indigent's ability to present the case,the complexity ofthe legal issues and any

special reason in that case why appointment of counsel would be more likely to lead to a just

determination," Hodge v. Police Officers, 802 F,2d 58,61-62(2d Cir, 1986), At this time, and

for the reasons described above,the plaintiffs case does not appear to be "ofsubstance,"

Therefore, I am not going to ask a lawyer to represent the plaintiff at this point. The plaintiff can

make the request again if he decides to file a third amended complaint.
                                          CONCLUSION


        Accordingly, the plaintiffs claims against the New York State DOCCS and Zaire

Maddox are dismissed. The plaintiffs request for pro bono counsel is denied without prejudice.

The plaintiffs remaining claims are dismissed, but he has thirty days from the date ofthis order

to file a third amended complaint that addresses the issues discussed above. If the plaintiff

chooses to file a third amended complaint, it must set forth the factual allegations to support his

claims against each named defendant in a clear and concise manner.

       The plaintiff is advised that if he files an amended complaint, it will replace the current

complaint. The third amended complaint must be captioned as "Third Amended Complaint" and

must have the same docket number as this order. The Clerk of Court is directed to send a


prisoner's civil rights complaint form to the plaintiff. If the plaintiff does not comply with this

order within the time allowed, or fix the issues discussed above,I will dismiss this action. No

summonses will issue at this time, and all further proceedings will be stayed for thirty days.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore informa pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 269 U.S. 438,444-45 (1962).


SO ORDERED.


                                                        s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                      United States District Judge


Dated: Brooklyn, New York
       February 14, 2020
